      Case 2:16-cv-04421-KM-JBC Document 100 Filed 05/16/19 Page 1 of 1 PageID: 1354


                                            BOCHETTO & LENTZ
                                                      A PROFESSIONAL CORPORATION
                                                                                                          NEW JERSEY OFFICE
GEORGE BOCHETTO†^                                    ATTORNEYS AT LAW
                                                                                                                  -------
GAVIN P. LENTZ*
                                                     1524 LOCUST STREET                           6000 SAGEMORE DRIVE, SUITE 6301
JEFFREY W. OGREN*
DAVID P. HEIM*                                     PHILADELPHIA, PA 19102                               MARLTON, NJ 08053-3900
VINCENT van LAAR*                                                ----                                   TELEPHONE: (856) 722-9595
BRYAN R. LENTZ*                                                                                      TELECOPIER: (856) 722-5511
                                                  TELEPHONE: (215) 735-3900
JOHN A. O’CONNELL*
PETER R. BRYANT*                                  TELECOPIER: (215) 735-2455                                      -------
ANTON KAMINSKY*                                                  ----
DANIELLE CHILDS
                                                                                                  * ADMITTED TO NEW JERSEY BAR
KIERSTY DeGROOTE■                                       FIRM WEB SITE:
     -------                                           bochettoandlentz.com                        † ADMITTED TO NEW YORK BAR
ALBERT M. BELMONT, III*                                                                             ■
                                                                                                        ADMITTED TO VIRGINIA BAR
  OF COUNSEL                                           E-MAIL ADDRESS:
     -------                                                                                            ^ ADMITTED TO D.C. BAR
                                                  joconnell@bochettoandlentz.com
MARIA TROUT
JANINE BAKER
JOANNE GUARALDO
MARGARET E. KAMINS                                   May 16, 2019
VANJA MORACA
JIM STEPHENS
TUESDAY WOLF
SUSAN FLAHERTY
  PARALEGALS

PRACTICE DEDICATED TO LITIGATION
AND NEGOTIATION MATTERS




   Via ECF
   Hon. James B. Clark, III, U.S.M.J.
   U.S. Courthouse
   2 Federal Square, Room 369
   Newark, NJ 07101

               Re:        INDECS Corp., et al. v. Claim Doc, LLC
                          Docket No. 16-4421

   Dear Judge Clark:

               I write in response to the Defendant’s letter of May 15, 2019.

            It was Plaintiffs’ understanding that the settlement reached on January 8, 2019, would result in
   the full release of Wirerope Works from this matter and the release of all fee-for-service claims
   (Counts I and II) against INDECS.


                                                                    Respectfully submitted,

                                                                    BOCHETTO & LENTZ, P.C.


                                                     By:            /s/ John A. O’Connell, Esq.
                                                                    John A. O’Connell, Esq.

   CC: Lisa Rodriguez, Esq.
   Courtney Devon Taylor, Esq.
